 

EXHIBIT NO. 10.1

 

SECOND AGREEMENT FOR PAYMENT OF INTEREST WITH STOCK

 

THIS AGREEMENT is made and entered into as of January 31, 2005, by and between
Micro Component Technology, Inc., a Minnesota corporation (the “Company”), and
the undersigned holders of the Company’s 10% Senior Subordinated Convertible
Notes, due December 24, 2006 (the “Notes”).

 

Recitals

 

The Company issued the Notes on December 24, 2001 to a group of purchasers (the
“Noteholders”), pursuant to a Note Purchase Agreement (the “Note Purchase
Agreement”), and a Registration Rights Agreement (the “Registration Rights
Agreement”), both dated December 24, 2001.

 

The Notes provide for semi-annual payments of accrued interest, in cash, on
June 30 and December 31 of each year until maturity on December 24, 2006. 
Pursuant to the prior Agreement for Payment of Interest with Stock, effective
June 30, 2003 (the “Prior Agreement’), holders of substantially all of the Notes
agreed to accept shares of the Company’s common stock, par value $.01 per share
(“Shares”) in full payment of accrued interest in 2003 and 2004, and the
conversion price for the Notes was reduced from $2.60 to $1.00 per share.

 

The Company has now requested the undersigned Noteholders to accept Shares in
full payment of accrued interest in 2005 and 2006, and the Company and the
undersigned Noteholders wish to enter into an agreement specifying the terms and
conditions for such payment, and a further reduction in the conversion price for
the Notes.

 

A total of $3,629,919 principal amount of the Notes remains outstanding.

 

Agreement

 

1.                                      Payment in Shares.  Interest due and
payable on the Notes on each of the June 30, 2005, December 31, 2005, June 30,
2006, and December 24, 2006 interest payment dates (the “Interest Payment
Dates”) shall be paid in Shares to each of the undersigned Noteholders.  The
number of Shares payable to each of the undersigned Noteholders on each Interest
Payment Date shall be equal to the amount of interest payable to the undersigned
Noteholder on such date, divided by the average closing sale price of the Shares
on the OTC Bulletin Board (or successor market) for the ten consecutive trading
days ending immediately prior to the Interest Payment Date.  Certificates for
the Shares shall be issued and delivered to the undersigned Noteholders as soon
as practicable following the applicable Interest Payment Date.  Delivery of the
Shares to the undersigned Noteholders in this manner shall constitute payment in
full of all accrued interest due on the applicable Interest Payment Date.  Upon
issuance, the Shares shall constitute validly issued, fully-paid and
nonassessable shares of the Company’s common stock.

 

--------------------------------------------------------------------------------


 

2.                                      Reduction in Conversion Price. 
Effective as to the undersigned Noteholders, the definition of “Conversion
Price”, contained in Section 1 of the Notes, shall be revised to state as
follows:

 

“Conversion Price” means $2.60 through and including June 30, 2003; $1.00 from
July 1, 2003 through and including January 31, 2005 (except for those
Noteholders who did not execute the Prior Agreement and for whom conversion
price remained $2.60 through January 31, 2005); and $0.85 from February 1, 2005
through and including December 24, 2006.  The reduction in the Conversion Price
hereby to $0.85 fully satisfies the Company’s obligation to adjust the
Conversion Price pursuant to Section 8(c), as amended, through January 31, 2005.

 

3.                                      Adjustments to Conversion Price for
Noteholders.  For the undersigned Noteholders who did not execute the Prior
Agreement, Sections 8(c), 8(d), and 8(h) of the Notes, governing adjustments in
the Conversion Price, are deleted, and replaced by the following new
Section 8(c).  For the undersigned Noteholders who executed the Prior Agreement,
and for whom the following Section 8(c) was added by the Prior Agreement,
paragraph (xiii) of Section 8(c) is replaced by new paragraph (xiii) as set
forth below.

 

8(c) Adjustments to Conversion Price.

 

The Conversion Price and the number of Common Shares shall be subject to
adjustment from time to time upon the happening of certain events as provided in
this Section 8(c):

 

(i)                                     (A)  If the Company at any time
hereafter issues, grants or sells any shares of Common Stock, or options,
warrants or other rights to acquire shares of Common Stock, or securities
convertible or exchangeable, directly or indirectly, into shares of Common
Stock, for a consideration, exercise or conversion price per share less than the
Conversion Price in effect immediately prior to the issuance, grant or sale of
such shares, options, warrants or other rights, or other securities convertible
or exchangeable, directly or indirectly, into shares of Common Stock, or without
consideration, then forthwith upon such issuance, grant or sale, the Conversion
Price shall be adjusted so that the Conversion Price shall equal the Conversion
Price immediately prior to the date of such issuance, grant or sale multiplied
by a fraction, the numerator of which shall be (aa) the number of shares of
Common Stock outstanding on the date of such issuance, grant or sale, plus (bb)
the number of additional shares of Common Stock which the aggregate
consideration received by the Company upon such issuance, grant or sale (plus
the aggregate of any additional amount to be received by the Company upon the
exercise of such options, warrants, rights or securities) would purchase at such
Conversion Price, and the denominator of which shall be (aa) the number of
shares of Common Stock outstanding on the date of such issuance, grant or sale,
plus (bb) the number of additional shares of Common Stock issued, granted or
sold (or into which the options, warrants, rights or securities so issued,
granted or sold are exercisable, convertible or exchangeable).

 

(B)  For the purpose of any computation to be made in accordance with this
paragraph (i), the following provisions shall be applicable:

 

--------------------------------------------------------------------------------


 

(aa)                             In the case of the issuance or sale of shares
of Common Stock or such options, warrants, rights or other securities for a
consideration part or all of which shall be cash, the amount of the cash
consideration therefore shall be deemed to be the amount of cash received by the
Company for such shares, options, warrants, rights or other securities (or, if
shares of Common Stock or such options, warrants, rights or other securities are
offered by the Company for subscription, the subscription price, or, if shares
of Common Stock or such options, warrants, rights or other securities shall be
sold to underwriters or dealers for public offering without a subscription
offering, the initial public offering price) before deducting there from any
compensation paid or discount allowed in the sale, underwriting or purchase
thereof by underwriters or dealers or others performing similar services, or any
expenses incurred in connection therewith.

 

(bb)                         In the case of the issuance or sale (otherwise than
as a dividend or other distribution on any stock of the Company) of shares of
Common Stock or such options, warrants, rights or other securities for a
consideration part or all of which shall be other than cash, the amount of the
consideration therefore other than cash shall be deemed to be the fair market
value of such consideration as determined in good faith by the Board of
Directors.

 

(cc)                           This paragraph (i) shall not apply with respect
to a stock dividend or distribution payable in shares of capital stock of the
Company, but paragraph (vi) hereof shall apply with respect to such transaction
or issuance.

 

(dd)                         The reclassification of securities of the Company
other than shares of Common Stock into securities including shares of Common
Stock shall be deemed to involve the issuance of such shares of Common Stock or
such options, warrants, rights or other securities for a consideration other
than cash immediately prior to the close of business on the date fixed for the
determination of security holders entitled to receive such shares or such
options, warrants, rights or other securities, and the value of the
consideration allocable to such shares of Common Stock or such options,
warrants, rights or other securities shall be determined as provided in
paragraph (i)(B)(bb) hereof.

 

(ee)                           The number of shares of Common Stock at any one
time outstanding shall include the aggregate number of shares issued or issuable
upon the exercise in full of all options, rights and warrants and upon the
conversion or exchange in full of convertible or exchangeable securities.

 

(C)  Subject to paragraph (ii) hereof, with respect to any issuance, grant or
sale of options, warrants or other rights to acquire shares of Common Stock or
securities convertible or exchangeable, directly or indirectly, into shares of
Common Stock, the adjustment, if any, provided for pursuant to this paragraph
(i) shall be made upon the issuance, grant or sale of such option, warrant,
right or security (and no additional adjustment shall be made upon the exercise,
conversion or exchange thereof to the extent such additional adjustment would be
duplicative of a prior adjustment).

 

(ii)                                   If the purchase price provided for in any
options, rights or warrants, the additional consideration, if any, payable upon
the conversion or exchange of any convertible or exchangeable securities, or the
rate at which any convertible

 

--------------------------------------------------------------------------------


 

or exchangeable securities are convertible into or exchangeable for Common
Stock, shall change at any time (other than under or by reason of provisions
designed to protect against dilution), the Conversion Price adjusted pursuant to
paragraph (i) hereof in effect at the time of such event shall forthwith be
readjusted to the Conversion Price which would have been in effect at such time
had such options, rights, warrants and convertible and exchangeable securities
still outstanding provided for such changed purchase price, additional
consideration or conversion rate, as the case may be, at the time initially
granted, issued or sold; and on the expiration of any such options, warrants or
rights or the termination of any such right to convert or exchange such
convertible securities or exchangeable securities, the Conversion Price then in
effect hereunder shall forthwith be increased to the Conversion Price which
would have been in effect at the time of such expiration or termination had such
options, rights, warrants or convertible or exchangeable securities, to the
extent outstanding immediately prior to such expiration or termination, never
been issued.

 

(iii)                               Upon each adjustment of the Conversion Price
pursuant to paragraph (i), the number of Common Shares issuable upon conversion
of the Notes shall be adjusted so that such number shall equal the number of
Common Shares issuable immediately prior to such adjustment of the Conversion
Price multiplied by a fraction, the numerator of which shall be the Conversion
Price immediately prior to such adjustment in the Conversion Price and the
denominator of which shall be the Conversion Price immediately following such
adjustment in the Conversion Price.  This paragraph (iii) is not intended to
increase the number of shares of Common Stock issuable upon conversion of the
Notes over the number determined by dividing the dollar amount being converted
by the Conversion Price then in effect.

 

(iv)                              If the Company shall at any time after the
Issue Date issue, grant or sell securities with greater or superior voting
rights than the shares of Common Stock outstanding as of the Issue Date,
Holders, at their option, may receive upon conversion either the Common Shares
or a like number of such securities with greater or superior voting rights, in
addition to all other securities and property otherwise issuable upon such
conversion.

 

(v)                                 In the case of any consolidation of the
Company with, or merger of the Company with, or merger of the Company into, or
sale or transfer by the Company of all or substantially all of its assets to
another corporation or other entity (other than a consolidation, merger or sale
of assets which does not result in any reclassification or change of the
outstanding Common Stock), the corporation or other entity formed by such
consolidation or merger or acquiror of such assets shall execute and deliver to
the Holder a supplemental instrument or agreement providing that Holders shall
have the right thereafter (until the Maturity Date or earlier conversion or
redemption of this Note) to receive, upon conversion, the kind and amount of
shares of stock and other securities and property receivable upon such
consolidation, merger, sale or transfer, by a holder of the number of shares of
Common Stock which Holders could have received had they converted immediately
prior to such consolidation, merger, sale or transfer.  Such supplemental
instrument or agreement shall provide for adjustments which shall be identical
to the adjustments provided in this Section 8(c).

 

(vi)                              In the event that the Company shall at any
time hereafter (A) declare or pay a dividend or otherwise distribute to its
stockholders any assets, property, rights, evidences of indebtedness, securities
(including a stock dividend or distribution payable in shares of capital

 

--------------------------------------------------------------------------------


 

stock of the Company), whether issued by the Company or by another, or any other
thing of value, (B) change, split, divide, combine or otherwise reclassify its
capital stock into the same or a different number of shares, or into shares of
any other class or classes or (C) make any distribution of its assets to holders
of its capital stock pursuant to a complete or partial liquidation of the
Company, then, in each case, the Conversion Price and the Common Shares shall be
equitably adjusted so that Holders shall thereafter be entitled, in addition to
(or, if the circumstances clearly require consistent with the essential intent
and principles of this Section 8(c), in substitution for) the Common Shares or
other securities and property receivable upon the Common Stock, to receive, upon
the conversion, such additional or lesser number of shares of capital stock, or
the same assets, property, rights, evidences of indebtedness, securities or any
other thing of value, or such assets of the Company, that it would have been
entitled to receive at the time of the occurrence of any of the foregoing events
as if the Notes had been converted immediately prior to such event.  At the time
of the occurrence of any of the foregoing events, the Company shall make
appropriate reserves to ensure the timely performance of the provisions of this
paragraph (vi).

 

(vii)                           The Company will not, by amendment of its
Articles of Incorporation or its other organizational documents or through any
consolidation, merger, reorganization, transfer of assets, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of the Notes, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holders against impairment.

 

(viii)                        If, at any time, as a result of an adjustment made
pursuant to this Section 8(c), Holders shall become entitled to receive any
securities of the Company other than Common Shares, thereafter the number of
such other securities so receivable upon conversion shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions contained in this Section 8(c), and such
provisions shall apply on like terms to any such other securities.

 

(ix)                                Irrespective of any adjustment or change in
the Conversion Price or the number or kind of securities issuable upon the
conversion hereunder, the Notes theretofore or thereafter issued may continue to
express the Conversion Price and the number and kind of securities which were
stated in the initial Notes or any Note(s) subsequently issued in lieu thereof
(but the actual number and kind of securities issuable upon the conversion and
the Conversion Price shall in all cases be as determined in accordance with the
provisions contained therein).

 

(x)                                   Whenever an adjustment is made as provided
in this Section 8(c), the Company shall forthwith file, at the principal office
of the Company, a certificate of its chief financial officer, showing in detail
the facts requiring such adjustment and the Conversion Price in effect following
such adjustment, and mail a copy of such certificate by first-class certified
mail, return receipt requested, postage prepaid, to each Holder.

 

(xi)                                If any event, circumstance, condition or
transaction shall occur as to which the provisions of this Section 8(c) are not
strictly applicable but as to which the failure to make any adjustment would
adversely affect the rights represented by the Notes in accordance with the
essential intent and principles of this Section 8(c) or, if the provisions of
this Section 8(c) are strictly applicable, but such provisions would not fairly
protect the rights of Holders in

 

--------------------------------------------------------------------------------


 

accordance with the essential intent and principles of this Section 8(c) (which
are to place Holders in a position as nearly equal as possible to the position
they would have occupied had they purchased the Common Shares on the date
hereof), then, in each such case, the Board of Directors of, in its good faith,
shall cause the Company to make such adjustments, on a basis consistent with the
essential intent and principles established in this Section 8(c), necessary to
preserve, without dilution, the rights represented hereby.

 

(xii)                             The provisions of this Section 8(c) shall
similarly apply to successive actions, activities, events, circumstances,
conditions or transactions.  If more than one provision of this Section 8(c)
would apply with respect to a particular action, activity, event, circumstance,
condition or transaction, only the provision that would yield the most
beneficial result for Holders shall apply with respect to such action, activity,
event, circumstance, condition or transaction, and no adjustment shall be made
to the extent it is duplicative of another adjustment made hereunder.

 

(xiii)                          The provisions of this Section 8(c) shall not
apply with respect to (A) the grant of options, or the issuance of stock, to
directors, employees, consultants or advisors under the Company’s Employee Stock
Purchase Plan, 1993 Incentive Stock Option Plan, Stock Option Plan for Outside
Directors, 2004 Incentive Stock Option Plan, 150,000 shares previously reserved
for the grant of options to consultants, advisors, employees and directors, or
any other compensatory plan approved by the shareholders in the future, (B) the
issuance of stock pursuant to any other option or warrant outstanding on the
date hereof, (C) the issuance of shares as interest on the Notes pursuant to
Section 1 of this Agreement, or (D) the issuance of shares to Laurus Funds or
its successors or assigns pursuant to the terms of the agreements between Laurus
Funds and the Company in effect on the date hereof.

 

4.                                      Representations and Warranties of the
Undersigned Noteholders.

 

Each of the undersigned Noteholders represents and warrants to the Company,
severally solely as to itself and not jointly, as of the date hereof, as
follows:

 

(a)                                  Purchase for its Own Account.  The
undersigned Noteholder is purchasing the Shares for its own account, without a
view to the distribution thereof in violation of the Securities Act.  The
undersigned Noteholder understands that the Company has not registered the
Shares under the Securities Act, and that the Shares may not be sold or
transferred or offered for sale or transfer by it without registration under the
Securities Act or the availability of an exemption therefrom.

 

(b)                                 Accredited Investor.  The undersigned
Noteholder is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act.

 

(c)                                  Access to Information; Knowledge and
Experience.  The undersigned Noteholder (i) has received copies of the Company’s
2003 SEC Form 10-K and SEC Form 10-Q for the quarter ended September 25, 2004,
and has also been furnished with or has had access to all of the information the
undersigned Noteholder has requested from the Company, (ii) has had an
opportunity to discuss with management of the Company the intended business and
financial affairs of the Company, and (iii) has such knowledge and experience in
business and financial matters and with respect to investments in securities
similar to the Shares that it is capable of evaluating the risks and merits of
this investment.

 

--------------------------------------------------------------------------------


 

(d)                                 Risks.  The undersigned Noteholder
recognizes that an investment in the Company involves certain risks, and has
taken full cognizance of, and understands all of, the risk factors related to
the purchase of the Shares, including, without limitation, the risk factors and
additional business risks disclosed in the Company’s SEC filings.

 

5.                                      Registration of Shares.  The Company
shall use its best efforts to register the additional Shares issuable as
interest hereby, and the additional Shares issuable as a result of the reduction
in the conversion price, with the SEC on Form S-2 by April 30, 2005, or as soon
as practicable thereafter.

 

6.                                      Restrictions on Transfer.  The Shares
shall not be transferable, except that a Noteholder may transfer the Shares in a
non-sale transaction to any Affiliate, as defined in the Note Purchase
Agreement.  Each certificate for the Shares shall be stamped or otherwise
imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, OR
APPLICABLE STATE BLUE SKY LAWS.  THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL, ACCEPTABLE TO THE
ISSUER, THAT THE TRANSFER IS EXEMPT FROM REGISTRATION.”

 

7.                                      Condition of Effectiveness.  This
Agreement shall not become effective unless it is signed on or before
February 18, 2005 by Noteholders holding 80% or more of the outstanding
principal amount of the Notes; provided, however, that the Company may extend or
waive this condition in its sole discretion by written notice of the
Noteholders.  Effectiveness of this Agreement shall not affect the rights of
Noteholders who do not sign this Agreement.

 

8.                                      Survival of the Notes.  Except as
amended hereby and by the Prior Agreement, the Notes, the Note Purchase
Agreement, and the Registration Rights Agreement, all dated December 24, 2001,
continue in full force and effect.

 

9.                                      Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute but one contract.

 

10.                               Entire Agreement.  This Agreement contains the
entire agreement of the parties on the subject matter hereof, and supersedes any
and all prior agreements, instruments, documents and other writings among the
parties with respect to the subject matter hereof, except the Note Documents as
provided in Section 8.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers, all as of the day and year first written
above.

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

 

By:

/s/ Roger E. Gower

 

 

 

Roger E. Gower

 

 

Its Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

PURCHASERS

 

 

 

AMARANTH TRADING, LLC

 

 

 

By:

Amaranth Advisors, LLC,

 

Its:

Managing Member

 

 

 

By:

/s/ Nick Maunis

 

 

 

Nick Maounis

 

 

Its: Managing Member

 

 

 

AHAB INVESTMENTS, LP

 

(fka Pequod Investments, L.P.)

 

 

 

By:

 

 

 

 

Jonathan Gallen

 

 

Its: General Partner

 

 

 

Woodville, LLC

 

 

 

By:

/s/ Jeff Sowada

 

 

 

Jeff Sowada, Its Chief Manager

 

 

 

 

 

 

 

Robert D. Long

 

 

 

 

 

 

 

John Colton

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO RICHARD C. PERKINS
IRA

 

 

 

 

 

By:

/s/ Richard Perkins

 

 

 

Richard C. Perkins, Jr.

 

 

 

ALICE ANN CORPORATION

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

--------------------------------------------------------------------------------


 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO ANCHOR SCIENTIFIC
INC. SPN/PRO

 

 

 

 

 

By:

  /s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

GARY A. BERGREN

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

DAVID C. AND CAROLE A. BROWN
TTEES FBO DAVID C. AND CAROLE A.
BROWN REVOCABLE TRUST U/A DATED
10/23/97

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO CRAIG L. CAMPBELL
IRA ROLLOVER

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS

 

CUSTODIAN FBO ROBERT H. CLAYBURGH

 

IRA ROLLOVER

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

--------------------------------------------------------------------------------


 

 

US BANCORP AS CUSTODIAN FBO
BRADLEY A. ERICKSON IRA ROLLOVER

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

THOMAS J. FRANTA

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

MICHAEL P. GARRETT SPECIAL
ACCOUNT

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO FRED T. GERBIG IRA

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO J. RICHARD
GILLILAND
IRA

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

DENNIS D. GONYEA

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

--------------------------------------------------------------------------------


 

 

JERRY & CATHERINE HERRMANN JT
WROS

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

DOROTHY J. HOEL

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

RAYMOND R. JOHNSON

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

ELIZABETH J. KUEHNE

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

ROBERT L. KUNZ, JR TTEE FBO
ROBERT
L. KUNZ, JR. TRUST U/A DATED 1/21/94

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO DAN L. LASTAVICH
IRA

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

--------------------------------------------------------------------------------


 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO CHARLES W. PAPPAS
IRA

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO JOHN T. POTTER IRA

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

ALAN R. RECKNER

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

CAROLYN SALON

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

JOEL A. SALON

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

CHARLES J. SCHOEN

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

--------------------------------------------------------------------------------


 

 

DR. PAUL C. SEEL & NANCY S. SEEL
JT/WROS

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

STEPHEN P. VERTIN

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

CEDRIC A. & MARGARET E. VEUM
TTEES
FBO CEDRIC A. & MARGARET E. VEUM
LIVING TRUST U/A/ DATED 6/20/96

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO VEUM
VETERINARIANS,
LTD. SPN/PEN

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

DONALD O. & JANET M. VOIGHT TTEES
FBO JANET M. VOIGHT TRUST U/A
DATED
8/29/96

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

--------------------------------------------------------------------------------


 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO JAMES B. WALLACE
SPN/PRO

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

DAVID M. WESTRUM TTEE FBO DAVID
W.
WESTRUM REVOCABLE LIVING TRUST
U/A DATED 6/1/97

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO MICHAEL R. WILCOX
IRA ROLLOVER

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

SCOTT E. & MARY T. STRICKLAND,
JT/WROS

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO WILLIAM H. BAXTER
IRA

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

--------------------------------------------------------------------------------


 

 

WILLIAM H. BAXTER TTEE FBO
WILLIAM
H. BAXTER REVOCABLE TRUST U/A

 

DATED 7/3/96

 

 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

 

 

SCHWARTZMAN COMPANY INC.
PROFIT-SHARING PLAN


 


 

 

By:

/s/ Richard Perkins

 

 

 

Perkins Capital Management Inc.,

 

 

Attorney-In-Fact

 

 

By Richard C. Perkins, Vice President

 

--------------------------------------------------------------------------------

 